Citation Nr: 1436876	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-08 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a right ankle disability.

2.  Entitlement to an initial compensable rating for a left ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from July 2006 to November 2006; from June 2007 to May 2008; and from March 2012 to March 2013. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right and left ankle disabilities, each rated noncompensable, effective from May 15, 2008 (the date following release from the Veteran's second period of active duty). 

In February 2012 correspondence, the Veteran requested that VA suspend processing his substantive appeal as he had been activated to deploy to Afghanistan on March 18, 2012 and he would remain deployed for approximately twelve months.  In May 2014 correspondence, the Veteran informed VA that he wished to continue his appeal. 

In a June 2014 rating decision, the RO granted service connection for a right knee disability and assigned a 10 percent rating; continued the 10 percent ratings for low back disability and tinnitus, effective from the date of release from the most recent deployment; continued the noncompensable ratings for his right and left ankle disabilities; and denied service connection for sleep apnea.  He has not submitted a notice of disagreement (NOD) with the June 2014 rating decision relevant to his right knee, low back, tinnitus, and sleep apnea issues, and such issues are not before the Board at this time.

Finally, the Board observes that in August 2012, the Veteran's representative's (California Department of Veterans Affairs) Power of Attorney was revoked.  The Board notes, however in March 2013, the California Department of Veterans Affairs was again appointed as the Veteran's representative (as reflected in the March 14, 2013 VA Form 21-22).

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file. A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's right ankle disability manifested as moderate limitation of motion.

2.  At no time during the appeal period has the Veteran's left ankle disability manifested as moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right ankle disability are not met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (Code) 5271 (2013).

2.  The criteria for an initial compensable rating for left ankle disability are not met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection for which he received notice in December 2009.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims file contains the Veteran's service treatment records and VA treatment records as well as VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified with respect to the issues decided herein.  Indeed, the Veteran reported in a May 2014 supplemental statement of the case response that he had no further evidence to submit.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Additionally, the Veteran was afforded VA examinations in September 2009 and February 2011 to evaluate his bilateral ankle disability.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent February 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The present appeal involves the Veteran's claim that the severity of his bilateral ankle disability warrants higher initial disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected bilateral ankle disorder is rated under 38 C.F.R. § 4.71a, Code 5271.  Under DC 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation.  A moderate limitation of motion of the ankle warrants a 10 percent evaluation.  38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

Evidence relevant to the level of severity of the Veteran's bilateral ankle disorder includes a VA examination dated in September 2009.  With regard to the Veteran's ankles, the Veteran reported a bilateral ankle disorder since 2007.  According to the Veteran, he reported that on two separate occasions he twisted his ankles.  Relevant to the left ankle, he reported that since the injury, he has had occasional slight twisting; however has never required any subsequent treatment.  During the evaluation, the Veteran reported that he was able to ambulate without support.  Relevant to his right ankle disability, the Veteran reported that since the injury he had experienced occasional flares of slight discomfort with ambulation; however he reported that he was able to ambulate without support.  The Veteran reported that he was currently under no active treatment for his ankles.

Physical examination of the ankles showed full range of motion.  He reported occasional discomfort over the lateral aspect of the left ankle, there was no obvious gross deformity or swelling at the time, he was able to ambulate without deformity and without support, he could carry out heel/toe walking without support.  Initial range of motion of the left ankle revealed dorsiflexion to 20 degrees and volar flexion to 35 degrees; the right ankle revealed dorsiflexion to 25 degrees and volar flexion to 35 degrees.  There was good color to the skin of the dependent feet, there were good radial pulsations in both ankles.  X-ray of the ankles was normal.  The diagnosis was chronic sprain both ankles, improved.

On a May 2010 treatment record, it was noted that the Veteran sustained a right ankle sprain during his drill duty obligation.  The Veteran was placed on light duty, with no prolonged standing or field work, no bending or lifting; no running or strenuous activities.

On February 2011 VA examination, the Veteran reported his May 2010 right ankle sprain.  The Veteran reported that he was subsequently seen with radiographs and told he had a small fracture.  He did not require surgery.  He was placed in a ski boot type walking cast and did well.  He was released to return to all active duties by August 2010.  The Veteran reported that he currently does not have any significant pain, weakness or instability in the left ankle, but the right ankle can become painful when he extends the toes straight out.  He reported that when he is doing his sit-ups and another person holds his feet is when he experiences the pain.  He does not use a crutch or cane now and claims no supportive devices.

Physical examination of both ankles reveals no obvious deformity.  He was able to dorsiflex both feet and ankles from 0-20 degrees, plantar flex both feet and ankles 0-45 degrees and evert and invert both ankles from 0-20 and 0-30 degrees respectively.  Prior to and after three repetitions there was no reduction in joint excursion, weakness, pain, fatigability or loss of coordination.  The Veteran's Deluca scores are 0.  There was no evidence of loss of pulse to either foot.  Radiographs of the Veteran's right ankle with comparison to that from June 2008 revealed no significant change and no evidence of acute or chronic fracture.

The examiner commented that the Veteran claims rare and limited pain to the right foot on the lateral aspect.  No weakness, stiffness, deformity, instability or giving way was noted to either ankle with no locking, lack of endurance or effusion noted.  There has been no dislocation or subluxation; no evidence of swelling, heat or redness.

In an April 2011 statement, the Veteran stated that he believed that his bilateral ankle disability affects his quality of life as he was unable to keep his foot flat when trying to perform curl ups required for his military duties.  He also reported that his ankles are weakened when he runs.
On a December 2013 VA examination relevant to his service-connected low back disability, physical examination of the ankle shows normal bilateral ankle strength and sensation with slight diminished reflexes.

With the exception of the VA examination reports, VA treatment records show no treatment for the ankles.

Considering the pertinent evidence in light of the above, the Board finds that initial compensable disability ratings for the Veteran's bilateral ankles are not warranted.  As noted, a compensable rating for limitation of motion of the ankle pursuant to Code 5271 requires moderate limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran's range of motion for his ankles is at least 20 degrees for dorsiflexion and 35 to 45 out of 45 degrees of plantar flexion, which still allows for much movement of the ankle.  See the VA examination of February 2011.  Thus, the medical evidence documents that the service-connected ankle disability is productive of, at most, mild limitation of motion of the ankle under Code 5271.

The Board has considered additional loss of function per 38 C.F.R. §§ 4.40 and 4.45, Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) and DeLuca, supra.  The Veteran's additional symptoms include intermittent pain.  However, the Veteran reported that his only functional impairment was difficulty with curling or running.  Based on subjective evidence demonstrating that the Veteran's additional symptoms do not result in functional loss, other than curling or running, the Board finds that the evidence of record does not show additional functional limitation due to pain that is tantamount to the marked degree of limitation required to achieve the higher 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5271.  As such, a higher evaluation based on limitation of motion is not warranted.  Id.  

Accordingly, the Board finds that noncompensable ratings are the appropriate evaluations for these disabilities and that the degree of impairment resulting from the service-connected bilateral ankle disability in this case does not more nearly approximate the next higher rating.

The Board has also considered the potential applicability of other rating codes for the Veteran's disabilities.  However, no separate evaluation is warranted under any of the other diagnostic codes.

The Veteran has not been diagnosed with ankylosis of either ankle, malunion of os calcis or astragalus, or astragalectomy and therefore Codes 5270 and 5272-5274 are not applicable.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claims.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his orthopedic disabilities in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his ankle disabilities.  These determinations are multi-factorial, not just predicated on lay statements, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

A higher evaluation is not warranted for the Veteran's bilateral ankle disabilities.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a compensable evaluation; thus, this rule does not apply and the claims for initial compensable evaluations must be denied.



Extraschedular evaluation

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Agency of Original Jurisdiction or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected ankle disabilities with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to service-connected bilateral ankle disability.  There are no additional symptoms of the Veteran's service-connected ankle disability that are not contemplated by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the Veteran has not alleged, and the evidence does not show, that his bilateral ankle disability renders him unemployable.  During the September 2009 VA examination, it was noted that the Veteran remained employed through the Army Reserves.  Moreover, during the appeal period, as noted, the Veteran was deployed for twelve months from March 2012 to March 2013.  Notably, an August 2013 VA outpatient treatment record documents that the Veteran is currently unemployed.  There is no evidence of record that suggest the Veteran is incapable of obtaining or maintaining substantially gainful employment as a result of his service-connected disabilities, currently combined at 30 percent disabling.  The fact that he was unemployed at the time of this August 2013 VA visit does not equate to unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability; the relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment).  Therefore, the issue of a TDIU has not been raised, and no further consideration of such is necessary.

In sum, Board finds that the preponderance of the evidence is against the initial increased rating claim on appeal; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for a right ankle disability is denied.

An initial compensable rating for a left ankle disability is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


